Citation Nr: 0302185	
Decision Date: 02/05/03    Archive Date: 02/19/03

DOCKET NO.  94-02 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to service connection for a disability involving 
the left ankle and foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to October 
1969.

This appeal originates from a November 1991 rating decision 
of the Newark, New Jersey, RO, which denied the veteran's 
clam for service connection for a left foot and ankle 
disability as well as for post-traumatic stress disorder 
(PTSD).  The veteran submitted a notice of disagreement with 
the decision in November 1991, and a statement of the case 
was issued in January 1992.  The veteran perfected his appeal 
to the Board of Veterans' Appeals (Board) in January 1992.  
The veteran's claim of service connection for PTSD was 
subsequently granted by the RO in October 2002. Since this 
represents a full grant of the benefits that were sought, the 
issue is no longer in appellate status. 

The veteran requested a personal hearing at the RO and 
appeared at such hearing in January 1992.  The hearing 
transcript has been made a part of the record.

In a May 1994 statement, the veteran raised a claim of 
entitlement to service connection for a right hip disability 
as secondary to a left foot injury.  In addition, the 
veteran's representative initiated a claim on the veteran's 
behalf in June 2001 for entitlement to service connection for 
diabetes secondary to exposure to Agent Orange.  Although the 
RO previously denied a claim for service connection for 
diabetes mellitus on a direct basis in January 1993, this 
recent claim is considered a new claim.  See Spencer v. 
Brown, 4 Vet. App. 283, 288 (1993).  Since these claims have 
not been adjudicated by the RO, they are not properly before 
the Board and are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  There is no competent medical evidence that the veteran 
has, or, at any time pertinent to the instant claim on 
appeal, has had a left ankle and foot disability.   


CONCLUSION OF LAW

The criteria for service connection for left ankle and foot 
disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.159, 3.303, (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2002).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The Act and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2002); 38 
C.F.R. § 3.102 (2002).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2002);  38 C.F.R. § 3.159(b) (2002).  In 
addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim for service connection for a left ankle 
and foot disability has been accomplished. 

As evidenced by the January 1992 statement of the case, the 
April 1992, February 1993, and October 2002 supplemental 
statements of the case, and the Board's November 1996 remand, 
the veteran and his representative have been furnished the 
pertinent laws and regulations governing the claim and the 
reasons for the denial.  Hence, the Board finds that they 
have been given notice of the information and evidence needed 
to substantiate the claim, and, as evidenced by various 
letters soliciting information and/or evidence (see, e.g., RO 
letters of June 1991 and November 1991) have been afforded 
opportunities to submit such information and evidence.  The 
Board also finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the VA, has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  In the October 
2002 supplemental statement of the case, the RO not only 
informed the veteran and his representative of the notice and 
duty to assist provisions of the VCAA, but what the evidence 
had to show to establish entitlement to service connection 
for a left ankle and foot disability, as well as what medical 
and other evidence the RO had obtained and what information 
or evidence the veteran needed to provide in support of the 
claim.  Hence, the duty to notify has been met. 

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim.  The veteran has been 
afforded the benefit of VA examinations during the appeal 
period, and VA outpatient clinical records from the East 
Orange VA medical center have been requested and associated 
with the claims file.  Additionally, the appellant presented 
testimony during a personal hearing at the RO in January 
1992.  Significantly, neither the appellant nor his 
representative has indicated, and there is otherwise no 
indication that there exists, any pertinent outstanding 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained. 

Under these circumstances, the Board finds that adjudication 
of the claim under consideration, at this juncture, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claim is ready to be considered on the merits.

II.  Factual Background

The veteran's service medical records show that he had a 
normal clinical evaluation of his feet and lower extremities 
at his enlistment examination in February 1967.  They also 
show that he sustained a right ankle laceration in July 1967, 
and a severe right ankle sprain in October 1967 which was 
casted.  An x-ray of the right ankle taken in October 1967 
revealed soft tissue swelling, but no fracture.

In March 1968, the veteran was seen at a dispensary 
complaining of right leg pain that had persisted for five 
months.  It is noted that he sustained a leg injury during 
Airborne training.  

A Report of Medical History dated in April 1968 contains a 
notation that the veteran had "bad ankles".  An airborne 
physical examination report dated the same month shows that 
the veteran had a normal clinical evaluation of his feet and 
lower extremities.

A July 1968 service medical record shows that the veteran 
complained of ankle tenderness, but no objective symptoms 
were found.

The veteran indicated having a history of foot trouble on an 
October 1969 Report of Medical History.  Findings at his 
separation examination in October 1969 revealed a normal 
clinical evaluation of the feet and lower extremities.

After relaying the veteran's inservice medical history of 
sustaining a closed fracture to the left ankle as reported by 
the veteran, a VA examiner in 1984 provided a clinical 
impression of healed fracture of the left ankle.  X-rays were 
negative and findings were unremarkable.

In May 1991, the RO received an informal claim for service 
connection for a leg injury.  The veteran indicated in a 
later statement, in July 1991, that the injury was to the 
left foot and ankle and that he had been treated at the 
"EOVA" (East Orange VA) hospital.  He said X-rays had been 
taken in June 1991.  

A VA discharge summary in July 1991 shows a diagnosis of 
tinea pedis.  It also shows the veteran's complaint of pain 
and instability in the right ankle and indicates that an 
orthopedic consultation had been requested.  It further 
indicates that the veteran had not yet been seen in the 
orthopedic clinic.

The veteran explained in an August 1991 statement that he 
fractured his left ankle during Airborne training and had 
been hospitalized at Martin Army hospital.  He said that his 
ankle did not allow him to walk at a fast pace or on an 
incline.

In September 1991, the veteran underwent a VA orthopedic 
examination.  The examiner said that he did not have the 
veteran's claims file to review, and relayed the veteran's 
report of sustaining a severe fracture of the left ankle in 
1967 or 1968.  On examination the veteran had unrestricted 
range of motion of the left ankle, tarsal and toe joints.  He 
had an apparently normal alternating gait with no heat, 
swelling or pain about the left ankle or foot.  The examiner 
indicated that the diagnosis was being deferred pending 
receipt of the x-ray report.  An x-ray report dated in 
September 1991 with respect to the veteran's left ankle and 
foot is negative.

On file is a VA treatment record dated in November 1991 
reflecting the veteran's complaint of left foot pain for the 
past six months which was worsening.  The veteran complained 
of the foot pain when he walked or climbed up hills.  He also 
reported fracturing the left ankle and heel in 1968.  He was 
assessed as having status quo injury left ankle.

The RO denied the veteran's claim for entitlement to service 
connection for a left foot and ankle disability in a November 
1991 rating decision.  When notifying the veteran of this 
decision, the RO explained that there was no evidence of a 
left foot and ankle condition in his service medical records 
and advised him to submit evidence showing that such a 
disability happened or worsened in service, or medical 
records showing treatment for the disability within a year of 
service.

The veteran was seen at a VA medical clinic on two occasions 
in December 1991 complaining of a painful left leg and foot.  
He reported a left ankle fracture in service and was 
diagnosed as having questionable pos-traumatic arthritis.

During a hearing at the RO in January 1992, the veteran 
testified that he injured his left ankle and foot on the last 
day of jump training after jumping from a 200-foot tower.  He 
said that he had been an inpatient at Martin Army Hospital 
and his leg was in a cast for approximately two weeks.  He 
added that up until the last few years he had not really 
received any consistent treatment for the left ankle and foot 
and that it had only slightly bothered him every now and 
then.  In regard to treatment, he said that he received 
treatment for his ankle and foot at the East Orange VA 
medical center.

In a hearing officer's decision in March 1992, the RO 
continued to deny the veteran's claim for service connection 
for a left foot and ankle disability.

A VA treatment record dated in September 1992 shows that the 
veteran had yellow drainage between his toes.  He was 
diagnosed as having a diabetic feet infection and was 
referred to the podiatry clinic.

A podiatry clinic record dated in September 1992 shows that 
the veteran was being seen in follow-up for an interdigital 
infection affecting both feet.  The record shows that the 
veteran was on antibiotics and contains an assessment of 
resolving interdigital infection.  A consultation report, 
dated in September 1992, from the VA podiatry clinic reflects 
the veteran's complaint of popping present in the left dorsum 
of the foot as well as a history of a fractured foot 20 years 
earlier.

The veteran returned to the VA podiatry clinic in October 
1992 for care of interdigital athlete's foot.  He was again 
diagnosed as having resolving interdigital infection. 

In an October 1992 statement, the veteran said that he 
contracted a bilateral severe foot infection as an inpatient 
at the East Orange VA medical center from August to September 
1992.  He attributed this condition to unsanitary conditions 
in the showers at the medical center.

VA outpatient records from 1995 through 1997 are devoid of 
any complaints or treatment regarding the veteran's left 
ankle and foot.

III.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2002).  Such a determination requires a 
finding of a current disability that is related to an injury 
or disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Service connection may be established under the 
provisions of 38 C.F.R. § 3.303(b) when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during the applicable presumptive 
period.  Service connection also may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

The veteran contends that he suffers from a left ankle and 
foot disability as a result of an injury to his left ankle 
and foot in service.  However, other than a bilateral 
interdigital foot infection that the veteran acquired in 1992 
and which resolved with antibiotics, the record is devoid of 
a diagnosis of a left ankle and foot disability either in or 
following service.  Service medical records show only that 
the veteran sustained a sprain to his right ankle in October 
1967 and x-rays taken at that time were negative for a right 
ankle fracture.  While there is a notation on a Report of 
Medical history dated in April 1968 of "bad ankles", there 
is no indication of an inservice injury or of complaints or 
treatment related to the left ankle or foot.  Examination 
findings in April 1968 as well as at separation in October 
1969 showed normal findings with respect to the veteran's 
feet and lower extremities.

Postservice records likewise do not show a left ankle or foot 
disability other than the aforementioned foot infection.  
These records include a June 1984 VA examination report 
showing unremarkable findings regarding the veteran's left 
foot and ankle.  After relaying the veteran's medical history 
as reported by the veteran, the examiner in 1984 provided a 
clinical impression of healed fracture of the left ankle.  X-
rays were negative.  Similar results are evident at a later 
VA examination in September 1991.  The examiner who performed 
this examination remarked that he did not have the veteran's 
claims file or service medical records to review.  Physical 
findings of the left ankle and foot were unremarkable and x-
ray findings were negative.

The veteran testified in January 1992 that he received 
treatment at the East Orange VA medical center for his left 
foot and ankle.  However, records obtained from this facility 
are devoid of any findings or diagnoses of an orthopedic 
nature regarding the left ankle and foot.  Although a VA 
outpatient clinic record dated in November 1991 reflects the 
veterans' complaint of left foot pain of six months duration, 
there were no associated findings or a diagnosis other than 
"status quo injury left ankle".

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, in the absence of proof of a 
present disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Moreover, pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in itself constitute 
a disability for which service connection may be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), 
aff'd sub nom.  Sanchez-Benitez v. Principi, 239 F. 3d 1356 
(Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 
(1998).  

In the instant case, the appeal must be denied because the 
first essential criterion for a grant of service connection-
competent evidence of the claimed disability--has not been 
met.  

The veteran's belief that he currently has a left ankle and 
foot disability as a result of his military service has been 
considered.  However, as a layman without the appropriate 
medical training and expertise, he is not competent to 
provide a probative opinion on a medical matter.  While a 
layman such as the veteran can certainly testify about his 
in-service experiences and current symptoms, he is not 
competent to diagnose himself as having a left ankle and foot 
disability, or to provide an opinion linking that disability 
to service.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

In the absence of competent and probative (persuasive) 
medical evidence establishing that the veteran has the left 
ankle and foot disability for which service connection is 
sought, the claim for service connection must be denied.  
Because the competent evidence neither supports the claim, 
nor is in relative equipoise on the question of the existence 
of a current disability-the pivotal question in this case-
the benefit-of-the-doubt doctrine is not applicable in the 
adjudication of this claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).




ORDER

Service connection for a left ankle and foot disability is 
denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

